 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarquis Printing Corporation and Mutual LithographCompanyandLocal 245,GraphicArtsInternationalUnion,AFL-CIO. Case 13-CA-12295September20, 1974DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNINGAND JENKINSOn March 21, 1974, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, on April 12, 1974, the Admin-istrative Law Judge issued an errata to the originalDecision correcting the same. On April 15, 1974, theGeneral Counsel and Charging Party filed exceptionswith supporting briefs to the Administrative LawJudge'sDecision.On April 22, 1974, the GeneralCounsel filed a motion to withdraw exceptions andsupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision as corrected by the Errata in the lightof the exceptions and brief ' and has decided to affirmthe rulings, findings, and conclusions of the Adminis-trative Law Judge and to adopt his corrected recom-mended Order, as modified herein.We find merit in the Charging Parties exceptionswith regard to Respondent's obligation to make cer-tain payments into the various funds involved, includ-ing the pension fund, the supplemental earlyretirement and disability fund, and the apprenticetraining school.2 Accordingly, we shall modify theAdministrative Law Judge's corrected recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the corrected recom-mended Order of the Administrative Law Judge, asmodified below, and hereby orders that Respondents,Marquis Printing Corporation and Mutual Litho-graph Company, Chicago, Illinois, their officers,agents,successors, and assigns, shall take the actionset forth in the said corrected recommended Order, asmodified below:1.Substitute the followingsentencefor the finalsentence in paragraph 2(d) of the Administrative LawJudge's corrected recommended Order:"Make such health and welfare fund,pensionfund, supplemental early retirement and disabili-ty fund, and apprenticeship fund payments forthe employees in the appropriate unit for whomthey had previously made contributions, as re-quired by the collective-bargainingagreementbetween Mutual and the Union, had Marquis notabrogated that collective-bargainingagreement."2.Substitute the attached notice for the correctednotice of the Administrative Law Judge.1The General Counsel'sexceptions were directed to a failure on the partof the Administrative Law Judge to havethe recommended Order conformto his basic findings,particularlywith regard to Respondent's obligation toabide bythe collective-bargaining agreement then in effect between Mutualand the Unionpriorto thetakeoverof operations by Marquis. Although theApril 12, 1974,errata did not correct all of these deficiencies,in view of thefact that the Charging Party's exceptions,with which we agree,provide acomplete remedy, the GeneralCounsel's motion to withdraw his exceptionsand briefis herebygranted, and the General Counsel's exceptions and briefare hereby deemed withdrawn.2TormodLangemyr d/b/aTom Carpentry Construction Co., 176 NLRB 124(1969).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withLocal 245, Graphic Arts International Union,AFL-CIO, as the exclusive representative of theemployees in the unit which it represented at ourplant when the plant was operated under thename of Mutual Lithograph Company, and weacknowledge that we are bound by the terms ofthe collective-bargaining agreement in effect be-tween the aforesaid Union and Mutual at thetime Marquis purchased the assets of Mutual.WE WILL NOT refuse to recall laid-off employeesand hire other employees in order to get rid ofLocal 245, Graphic Arts International Union.WE WILL offer reinstatement to their formerjobs to as many of the Mutual Lithograph Com-pany employees represented by the aforesaid Lo-cal 245, who were laid off on January 29, 1973,as are presently required by Marquis PrintingCorporation, or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privi-leges, and place the names of any such employeeswho are not offered immediate and full reinstate- MARQUIS PRINTING CORPORATION395ment on a preferential hiring list and as vacanciesoccur offer them immediate and full reinstate-ment on the same conditions as above.WE WILL make whole the employees repre-sented by Local 245 who were laid off on January29, 1973, for any earnings they may have lost asa result of our discrimination against them, withinterest at 6 percent per annum.WE WILL revoke the unilateral changes in wag-es, hours, and working conditions instituted afterFebruary 16, 1973, and put into effect for theemployees in the appropriate unit the wages,hours, and working conditions set forth in thecollective-bargaining contract which Mutual hadwith the Union at the time Marquis purchasedthe assets of Mutual.WE WILL make whole the employees covered bythe aforesaid contract for any loss of pay, plus6-percent interest per annum, which they mayhave suffered by reason of the unilateral changes.WE WILL make such health and welfare fund,pension fund, supplemental early retirement anddisability fund, and apprenticeship fund pay-ments for the employees in the appropriate unitfor whom we had previously contributed andwould have continued to contribute, as requiredby the collective-bargaining agreement, hadMarquis not abrogated the existing contract.WE WILL, upon request, bargain with the afore-said Union as the exclusive representative of ouremployees for the unit it represents, as to theclosing of Mutual Lithograph Company, and theeffect of such closing on our employees.WE WILL NOT in any manner interfere with, re-strain, or coerce our employees for exercisingtheir rights under Section 7 of the National La-bor Relations Act.MARQUIS PRINTING CORPO-RATION ANDMUTUALLITHOGRAPH COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Everett McKinley Dirksen Building,Room 881,219 South Dearborn Street,Chicago, Illi-nois 60604,Telephone312-353-7572.DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: This casewas heard on December 10, 11, 12, and 13, 1973, in Chicago,Illinois, pursuant to charges duly filed and served,' and acomplaint issued on October 15, 1973. The complaint pre-sents questions as to whether the Respondents violated Sec-tion 8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended. In their answer, duly filed, the Respon-dents conceded certain facts with respect to their businessoperations, but denied all allegations of any unfair laborpractices.At the trial, all parties were represented by counsel. Allparties were given full opportunity to examine and cross-examine witnesses, and to file briefs. At the conclusion ofthe trial, all counsel waived oral argument. On February 6,1973, the General Counsel, the Union, and the Respondentssubmitted able and comprehensive briefs.2FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTSFor many years prior to February 1973, Mutual Litho-graph Company (herein Mutual), an Illinois corporation,was engaged in the business of commercial printing andlithographic production work at 717-723 SouthWellsStreet,Chicago. Since about February 16, 1973, MarquisPrinting Corporation (herein Marquis), an Illinois corpora-tion, has been engaged in the business of printing and litho-graphic production at the same address. The Respondentsacknowledge that during the calendar year 1972, Mutual,and, during the period from February 16, 1973, until theissuanceof the complaint, Marquis, had each purchasedpaper and other materials valued in excess of $50,000 whichoriginated in States other than the State of Illinois andwhich was transported to the aforesaid plant. Both Marquisand Mutual concede, and it is found, that at all times mate-rialherein,Mutual Lithograph Company and MarquisPrinting Corporation have been engaged in commerce with-in the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 245, Graphic ArtsInternationalUnion, AFL-CIO(herein Union,or Local 245)is a labor organization withinthe meaningof the Act.'The original charge was filed on April 12, 1973. A first amended chargewas filed on September21, 1973.2 In their brief, counsel for the General Counsel moved that the record becorrected in one minor particular, viz., that on Joint Exh.1, the letter "R"be changed to "Q" between the words "Exhibit" and"were"on p. 8, para.27, 1. 3. No objections have been voiced to the proposed change. Since therequested change involves the correction of what is obviously a typographicalerror, the motion is granted and the record is corrected in accordance there-with. 396DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsMutual was engaged for many years in commercial print-ing and lithographic production work at the Wells Streetplant where it occupied the first, second, fourth, fifth andseventh floors, as well as the basement, of a 10-story build-ing at that location. From 1960 it was a party to a series ofcollective-bargaining agreements with the Union, the last ofwhich was a 3-year contract effective from May 1, 1971, toApril 30, 1974. Another corporation, State Printing Compa-ny (herein State), formed in 1966 by Ronald Warczak toprint small volume orders on multilith presses, was locatedin one comer of the second floor in thesamebuilding.3 Statenever had more than a few employees and it was not orga-nized by the Union.All stock in Mutual and State was held by members of theWarczak and Haack families. John Warczak had foundedMutual in 1946. At the time of the trial he was 74 years oldand for some years had not been active in the business. Heand his wife, Viola, had two children, Ronald Warczak andCarol West. Clarence Haack, Raymond Haack, and Flor-ence Platt are the brothers and sister of Viola Warczak andare the uncles and aunt of Ronald Warczak and Carol West.Al West is the husband of Carol West.John Warczak was the president of Mutual and RonaldWarczak was the secretary-treasurer. Of approximately24,000 shares outstanding, John and Viola Warczak held18,763,ClarenceHaack held 1,989, Ronald Warczak1,626, and Carol West 1,626. All of the foregoing were di-rectors of Mutual.In the much smaller State Printing Company, RonaldWarczak was the president and his sister Carol West was thesecretary-treasurer.Of approximately1,000 sharesof stockoutstanding, Ronald and Carol held 450 shares each andRaymond Haack, their uncle, held 100shares.These threealso made up the board of directors.The 10-story building in which Mutual and State con-ducted their business was owned by the Wells BuildingCorporation (herein Wells), another family corporate enter-prise in which John and Viola Warczak hold 50 percent ofthe stock and the remaining half is held by Florence Plattand Clarence and Raymond Haack.From and after 1968 Mutual was frequently delinquent inmaking health, welfare, and retirement fund payments re-quired by its contract with Local 245. Finally, in November1972, the Union filed two lawsuits against Mutual to collectapproximately $44,000 in delinquent benefits payments.4 Inmid-December, Ronald Warczak asked Harry F. Spohn-holtz, then president of Local 245, to withhold litigationwhile Mutual endeavored to secure a loan to meet its obliga-tion to the Union. Warczak, however, made no offer of fullor partial payment and because of Mutual's repeated fail-ures to keep earlier promises of payment, the Union pro-3State also had a small branch office located in Indianapolis,Indiana.4Approximately $9,000 of this amount consisted of money owed to 32employees from whom Mutual had withheld this amount fromtheir pay-checks as payment of the employees'contribution to the Union's pensionfund pursuant to the terms of the collective-bargaining agreement.ceeded withits lawsuits.In a letter dated January 31, 1973, and sent to all creditorsofMutual, including the Union, S. T. Obuchowski, anagent ofthe Chicago Midwest Credit Service Corporation,gave notice that Mutual was going out ofbusinessand thatall of its assetshad been assigned to one Bernard C. Chait-man for the purpose of liquidating the assets and making apro rata distribution among the creditors.51n this letter,Obuchowski explained that the closing was precipitated byMutual's substantial losses in the preceding 2 years and thefact that it had "had extreme problems with the Union." Ina similar letter to the creditors of State, Obuchowski advisedthe creditors of that Company that it, too, was closing andthat its assetswould be sold for the benefit of creditors.At the end of the day shift on January 29, 1973, Mutualand State ceased operations. No advance notice of any kindwas given either to the employees or the Union. At thehearing, as well as in their brief, the Respondents havecontended that Mutual was forced to close because a se-cured creditor, Fred A. Gilford, Inc., instituted foreclosureproceedings during the latter part of January. This, howev-er, was not the reason which the management officials gaveto the employees on the day that Mutual closed. EmployeesJoseph Alves, Mitchell Zielinsky, and Leland Zavadil testi-fied that on hearing that the plant had closed that day theysought to pick up their tools. On arrival at the building, theyencountered both Ronald Warczak and Al West. All threetestified that when they asked why the Company was goingout ofbusiness,West told them that it was the Union thatclosed Mutual. According to Zielinsky, West told them thatthe Company had asked for more time, but "the Unionwouldn't extend us any more time, we had made an attemptto straighten things out but they closed our doors ...."Alves and Zavadil testified that Warczak remainedsilent,but nodded his head inagreementwith West's response totheir question. Zielinsky further testified that RaymondHaack told him that same day that "the Union had closedthe doors." Zavadil testified that Haack told him "Well, it'syour Union that closed it [the Company]." Alves, Zielinskyand Zavadil were credible and their testimony was not de-nied or contradicted by any witness for the Respondents.Stanley Peszek, a pressman who had been with Mutualmany years, testified that at the end of his shift that dayWalter Stricula, the plant superintendent, announced to allthe employees that the Company was closing its doors, butthat thereafter Stricula privately told him "not to worry"that "I might be called back in a couple of weeks becausethe Company is planning to reopen." Peszek's testimonywas credible. It was also uncontradicted and undenied.Ronald Warczak testified that Mutual's action inassign-ing all its assetsto Chaitman for the benefit of its creditorswas taken to ward off a foreclosure action which Fred A.Gilford, Inc., one of its secured creditors, was about to take.At the time Mutual was behind approximately $8,000 in itspayments to Gilford. Ronald Warczak testified that on theadvice of Jerome S. Wald, an authority on debtors'estates,both Mutual and State elected to make an assignment forbenefit of creditors and to cease operations. In the letter to'This was a voluntary action by Mutual. No creditor had filed a bankrupt-cy petition. MARQUIS PRINTING CORPORATIONthe creditors which was referred to earlier it was announcedthat a public sale of the assets would be held on February13, 1973. Shortly before that date, Ronald Warczak solicitedWald's advice as to how he himself could bid on the assetsof Mutual and State when they were put up for sale. Waldassured him that this could be done, but that in order thatthe creditors not be antagonized it would be best thatWarczak's participation not be revealed. Wald thereuponproposed that he (Wald) be empowered to bid on Warczak'sbehalf as a "nominee" so that it would be unnecessary todisclose for whom he was acting. Wald suggested that in themeantime Warczak raise $50,000 to effectuate such a pur-chase.Warczak testified that by February 9, he was unable toraise the latter sum, but that he accumulated a total of$35,000, $8,000 of which he secured by borrowning on hislife insurance and the balance of $27,000 as a loan from hisparents. On February 13, Warczak accompanied Wald tothe sale which was held in the offices of the Chicago Mid-west Credit Service Corporation. Wald initially bid a totalof $25,000 for the assets of both Mutual and State. Severalother bids were made, but Chaitman rejected all of them astoo low. The other bidders then left, but Wald and Warczakremained. At this point, Wald raised his bid to $35,000.Chaitman accepted this bid and Wald thereby secured forRonald Warczak all of the assets of Mutual and State sub-ject to existing liens and encumbrances, and according tothe bills of sale, the right to use the names "successor toMutual Lithograph Company" and "successor" to -StatePrinting Company."On February 16, Marquis Printing Corporation wasformed. Al Wald's suggestion, Emil Cernansky, a printingbroker for Consolidated Book Publishers, one of Mutual'slargest customers, was named as president of the new corpo-ration.Wald testified that naming Cernansky to this postwas in keeping with his advice that Warczak appoint a"figurehead president for a short time," in order not tooffend any creditors who had suffered losses at the handsof the Warczaks. Although the stock was initially issued inCernansky's name, the Respondent acknowledged that Cer-nansky provided no monies for the purchase of the assetsof Mutual and State and that at no time did he own anystock in Marquis. Immediately after being issued the stockinMarquis, Cernansky reassigned all of it to the Warczaks,105 shares each to John and Viola, and 70 shares each toRonald and his sister Carol. Cernansky remained as presi-dent for only a few weeks. On April 10, 1973, Ronald Warc-zak became president,inname aswell as fact, andRaymond Haack became the treasurer of the newly formedMarquis Printing Corporation.On about February 22, Peggy A. Hillman, attorney forthe Union, telephoned Attorney Wald to inquire as to theindentity of the incorporators of the new company whichwas to operate the premises formerly held by Mutual andState. According to Hillman, Wald gave her the followinginformation: he had purchased the assets of Mutual at a6Subsequent to the sale, all arrearages owing to the Gilford Company,allegedly the creditor that brought on Mutual's financial crisis, were paid infull and its prior security agreements and loans were continued in effect withMarquis.397public sale for $35,000; that in so doing he had acted as thenominee for Emil Cernansky; and that a new companynamed Marquis Printing Corporation had been formed ofwhich Cernansky was the president as well as owner of 100percent of the stock. Wald told her that the incorporatorswere Cernansky, Wald, and Katherine Sikora, the latterbeing his secretary. Hillman testified that she specificallyasked Wald whether Ronald Warczak, Al West, or any ofthe other Warczaks had any role in the new corporation andthat he had no knowledge of any such involvement on theirpart. According to Hillman, Wald also told her that he hadno knowledge as to the source of the $35,000 which was usedto purchase the assets of the debtor corporations.Attorney Wald corroborated much of the foregoing testi-mony as to the background information supplied to Hill-man at this time. He testified that he told her that all of thestock in Marquis had been issued in the name of EmilCernansky. He acknowledged that he did not tell Hillmanthat Cernansky was the nominee for Ronald Warczak andhe conceded that he did not disclose to her the source of themoney used to purchase the assets of Mutual and State. Hefurther testified, however, that he thought that he told herthat Ronald Warczak was one of the directors of the newcorporation.Hillman, as noted, above, testified to the contrary. Inview of Wald's advice to Ronald Warczak about the neces-sity of having a nominee act for him in order to concealWarczak's participation, it does not appear likely that onlya few days after the sale, upon being interrogated by counselfor the Union, he himself would have disclosed, voluntarily,Warczak's role in the proceeding. Consequently, insofar asthere are any conflicts in the testimony of Hillman andWald, it is my conclusion that Hillman's account was themore accurate.In a letter dated February 27, 1973, George C. Evert, vicepresident of Local 245, informed Marquis that the employ-ees covered by the collective-bargaining agreement at Mu-tual were available for work at Marquis and that the Unionfelt that they were legally entitled to continued employmentat the Wells Street plant. The letter closed with a request fora meeting to discuss arrangements whereby the Mutual em-ployees might return to work and, as Evert stated, "to dis-cuss other aspects of what we hope and expect will continueto be a fruitful and harmonious collective-bargaining rela-tionship." Neither Marquis nor Warczak ever responded toEvert's letter.The General Counsel and the Union contend that Mar-quis' operation is substantially the same as that formerlyconducted by Mutual at the Wells Street plant. This conten-tion is supported by the record. Marquis is engaged in com-mercial printing and lithographic production work just aswas Mutual until its demise. During the period from Febru-ary through October 1973, Marquis used most of the sup-pliers on which Mutual formerly relied. During the sameperiod Marquis had 172 customers, only 27, or 16 percent,of which constituted new business. Of the remainder, 145,or approximately 84 percent, were former customers of Mu-tual. It is significant that of these 172 customers, only one,Western Electric, was a customer of State. During the peri-od from February through October, Marquis billed WesternElectric for approximately $4,300 worth of work, an amount 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat was about 1 percent of Marquis' total volume of busi-ness.7After its purchase of the assets of Mutual and State, Mar-quis proceeded to operate their equipment on the samefloors of the Warczak family owned Wells Street buildingas had the predecessor corporations. Nothing was moved.Mutual's name remained on the water tower and over thedock doors in the alley. The corporateoffices remained onthe first floor. The telephone numbers remained the sameforMarquis as they had been for Mutual and State. OldMutual order tickets were used until the supply was ex-hausted and for several months after the changeover Mutu-al envelopes were used for employee paychecks.On a portion of the second floor State had had severalmultilith presses and its own bindery equipment. The restof that floor was occupied by Mutual's web press section.After Marquis took over, the old State Printing equipmentbecame part of the new operation and one more multilithroll fed press was added. At the other end of the floor, whereMutual had had its own web press section, Marquis madeno changes other than the addition of a baler which wasoperated by a packer (or floor boy). Mutual had had itspreparatory department on the fourth floor. After Marquisbegan operations, all the equipment there continued to beused as previously for development, stripping, platemaking,and job layout.'Mutual had had several large presses on the fifth floor.Before it closed, Mutual was only using what were knownas the Harris 29-inch presses. An LSS press was used occa-sionally but a Mann Perfector was not. Ronald Warczaktestified that afterMarquis took over it used the Harrispresses and the LSS as had Mutual, but that the MannPerfector remained idle. Marquis continued to use the base-ment and the seventh floor of the building for storage, pre-cisely as Mutual had used those levels.Leland Zavadil, who had been a foreman for Mutual andwas subsequently hired by Ronald Warczak to act in thesame capacity for Marquis, testified that Marquis is thesame operation as Mutual "only on a smaller scale." 9Marquis recalled two of the key supervisory personnelwho had worked for Mutual. Walter Stricula, plant superin-tendent for Mutual in its closing days,10 was hired for thesamepost with Marquis. Similarly, Leland Zavadil, webpress foreman for Mutual, was hired for the same job withMarquis. Both Marquis and Mutual use the same classifica-tions of employees, such as web pressmen, helpers, feeders,sheet fed pressmen, cutters, plateroom employees, andpackers.More significantly, the day-to-day management of Mar-quis is dominated by the Warczak family in the same fash-ion as had been the situation at both Mutual and State. John7Marquis had total sales for this period of approximately $390,000.8Ronald Warczak testified that one of the cameras in the preparatorydepartment was not used by Marquis. However, Foreman James Arger credi-bly testified that the nonuse of this camera was due to the fact that a lenswas missing.9Except for the specific reference to the testimony of Ronald Warczak, thefindings in the three preceding paragraphs are from the credible testimonyof Leland Zavadil and James Arger.10Clarence Haack, long-time plant superintendent from Mutual,retiredearly in January 1973.and Viola Warczak share the same office on the first flooras they had previously. Viola operates the switchboard,writes ordersand frequentlyassists onbindery work such ascollating, folding, and cutting. These werethe same func-tions sheperformed at Mutual. At Mutual, Al West, hus-band of Carol Warczak West and brother-in-law of RonaldWarczak, was the comptroller and officemanager.RonaldWarczaktestifiedthat at Marquis, West was onlya sales-man on a commission basis.From the credible testimony ofJames Arger,a foremanat Marquis, however, it is apparentthat whatever West's new dutiesmay includehe still hasauthority to act on payrollmatters, keep track of employees'time,write checks, and make adjustments on employees'timecards.According to Arger, in his experience while atMarquis, West took care of payroll questions"almost week-Raymond Haack, brother of Viola Warczak, had beenthe superintendent of State Printing.He was also on State'sboard of directors with Ronald Warczak and Carol West,his nephew and niece, and along with the latter two held allthe stock in that corporation. Ronald Warczak testified thatwhenStatePrinting wasin existence,Haack's supervisoryauthoritywas limitedto the employees of that company.This testimony, however, was contradicted by that of sever-al other witnesses. Thus, DominicBelmonte,a general fore-man atMutual, credibly testified that whereas RaymondHaack's primary responsibility was with StatePrinting,Haack frequently gave orders to the employees working forMutual and, on occasion, reprimanded Mutual employees.Similarly, Lee Zavadil, a foreman at Mutual during thisperiod, testified as to a numberof instanceswhen RaymondHaack worked on jobs for Mutual. From the second it isevident and I find that Haack's authority in the pre-Marquisperiod was not confined merely to employees of State Print-ing, but asa memberof the Warczak-Haack group he wasin a position to, and did,exercisesupervision over employ-ees ofMutual as well. After Marquis was organized, Haackbecame theplant manager.Ronald Warczak testified thatwhen he is not at the plant Haack is in charge. In the newcorporation Haack is also responsible for the multilith de-partment on the second floor, the section which formerlyhad been operated as State Printing. Finally, Florence Platt,sister ofViola Warczak, now works at Marquis on binderyduties, such as cutting, folding, and packaging,the same asshe had worked previously at Mutual.More significantly, with respect to the question of con-trol, is the part played by Ronald Warczak in the Marquisorganization as compared with the role which he held inMutual. At the trial, he testified that in the Mutual corpo-rate structure his mother was the dominant voice and thathe acted only pursuant to her orders. As to Marquis, on theother hand, he claimed that he is in complete control andis the only stockholder. The facts do not support his testimo-ny as to his position in either organization.There were many witnesses who testified that for severalyears prior to the time that Mutual ceased operations, Ron-aldWarczak was, in fact, operating head of that corpora-tion.Harry Spohnholtz testified that in 1970, when he waspresident of the Union, Al West told him that John Warc-zak was no longer active in the company, and that RonaldWarczak was in charge. George Gunderson, who was vice MARQUIS PRINTING CORPORATION399president of the Union during this period, testified thatwhen he complained to West, the comptroller of Mutual,that the company was not meetingits financialobligationsto the Union, West told him to talk with Ronald Warczak,that "he [Ronald] controls the pursestrings. . ." Gunder-son further testified that whereas he had done business withthe officers of Mutual since 1960 and in the early periodfrequently met with John Warczak and Clarence Haack, thelatter being the plant superintendent, he hadneverhad anycontact with Viola Warczak. DominicBelmonte testifiedthat when he was promoted to general foreman at Mutualduring the mid-1960s, Ronald Warczak calleda meeting ofthe employees at which he told them that henceforth allorders would come from either himor Belmonteand thatthey would no longer receive orders from John Warczak.Belmonte further testified that he regularly took orders fromRonald on job flow and scheduling of orders, on the layoffand discharge of employees and on all phases of the plantoperation. According to Belmonte, whereas he also receivedinstructions from Clarence Haack, plant superintendent forMutual, and from Raymond Haack, the superintendent ofState Printing, when any of their orders conflicted withthose from Ronald, the instructions of the latter would su-persede those issued by anyone else in the plant. In Decem-ber 1972 and January 1973, Ronald Warczak was thecorporate representative who met with the union officialswho were on the vergeof institutinglitigation to securepayment on Mutual's delinquent account. He also repre-sented Mutual in all subsequentmeetingswith officials ofFred A. Gilford, Inc., the creditor corporation, and withAttorney Wald, during the negotiation of the assignment forbenefit of creditors. Ronald Warczak acknowledged that hismother did not attend any of thesemeetings.At the time of the trial, Ronald Warczak was 41 years ofage.He testified that his office on the first floor of theMutual plant was larger than that occupied by his father orby any other official. His mother did not appear to have anyoffice, but merely shared theone assignedto her husbandwhen she was not engaged in operating the switchboard,working in the bindery, or performing other odd jobs aboutthe plant. Viola Warczak did not appear at the hearing orgive any testimony. In view of the above findings, I con-clude that, contrary to the assertion of Ronald Warczak, atall times materialherein it was Ronald Warczak, and not hismother, who was the effective operating head of Mutual andthe dominant figure in the Warczak family's corporate in-terests prior to the time when Mutual and State ceasedoperations.In contrast with his testimony that tended to give him asubordinate role in Mutual, Ronald Warczak testified thatas to Marquis "I am in charge of the stock and I make myown decisions." According to Warczak, there are no share-holders other than himself and no stockholdersmeetingshave been held since the original meeting at which the Mar-quis Printing Corporation was organized. At the hearing,however, the Respondents stipulated that of the 350 sharesof Marquis stock outstanding, 105 had been issued to JohnWarczak, 105 to Viola Warczak, and 70 each to RonaldWarczak and Carol West. The Respondents further stipu-lated that all stock certificates of Marquisand all assign-ments of saidstock appear as set forth in the exhibit file ofthe instant case. Although, as noted earlier, Ronald Warc-zak testified that he was the sole stockholder in Marquis, hefurther testified that upon getting the $27,000 loan from hisparents to purchase the assets of Mutual and State hepledged his stock as collateral for the loan, but retained thevoting rights. Apart from the fact that his testimony wassomewhat implausible, there is no evidence of such anagreement on the face of any of the stock certificates whichappear in the exhibit file. According to the latter exhibits,John and Viola Warczak still have 105 shares each, CarolWest has 70 shares, and Ronald Warczak a like number.Consequently, it would appear that in Marquis, as in Mutu-al,Ronald shared ownership with his father, mother, andsister.'On the other hand, Ronald Warczak was obviously clear-ly the principal corporate figure at Marquis and in controlof the day-to-day operations of the plant. On the basis ofthe facts found earlier herein, this was substantially thesame role which Ronald Warczak played in themanage-ment of Mutual for a period of several years prior to thedate when the latter ceased operations.B.Mutual's Relations with the Union;the Open ShopPolicy ofMarquisAs noted earlier,Mutual had had collective-bargainingrelations with the Union for almost 13 years. In the latterpart of thisperiod,however,Mutual's continued delinquen-cies in meeting its payments to the Union's benefit programhad given rise to much friction.In addition,during thesummer andfall of 1972,several of Mutual'smanagementexpressed dissatisfactionwith the highlevel of the pay scalewhich the union contract imposed upon the company. Do-minic Belmonte credibly testified that in a conversationwith Clarence Haack,the plant superintendent,during thesummer of 1972, Haack stated that he would be willing topay $50 over the current scale"ifwe could oust theUnion."12Leland Zavadil,who was the shop steward forhis coworkers at the time, testified that on several occasionsduring this period,Al West,Mutual's comptroller, com-plained that"the union employees were being paid toomuch,and that it was hard for[the Company]to be compet-itive in [its]bidding."13 In the latter part of the summermany of the employees were concerned about their pay-checks being returnedby the Company's bank for insuffi-cient funds. Joseph Alves,an apprentice pressman at the11At the bottom of the $27,000 note to his parents, there appears thetypewritten statement:This note is secured by the stock of Marquis Printing Corporation andwill revert back to Ronald Warczak upon payment in full of this note.Ronald Warczak testified that he himselftyped thisnotation on the instru-ment. The "stock"referred to in the foregoing is not defined. It may referto the 70 shares of Marquis held by Ronald Warczak, but the languagecertainly has no reference to the 70 shares held by his sister Carol West orthe 210 shares held by his parents. In any event, from the documentaryevidence in the record it is clear that, at the most,Ronald Warczak had nomore than 70 shares to offer as collateral for the $27,000 loan.12The quotation is from Belmonte's credible testimony.13The quotation is from Zavadil's credible testimony which was neitherdenied or contradicted.West did not appear as a witness. 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDtime, testified that when he complained to West about thebouncing checks, West told him and a coworker that theCompany's financial problems arose because "Union wageswere too high" and that the Company "was being overbidfor jobs" because of the Union wage scale. 14As found earlier, in December 1972, the Union institutedtwo lawsuits against Mutual. The first was to collect approx-imately $35,000 owed by Mutual to the Union's health,welfare, and retirement funds. The second was to collectover $9,000, withheld from employee wages for payment oftheir contributions pursuant to the collective-bargainingcontract which Mutual had never forwarded to the Lithog-raphers Pension Fund. On December 14, Ronald Warczakmet with Union President Spohnholtz to urge that theUnion not press its litigation because the Company wasattempting to secure a loan. Warczak's plea, however, wasunaccompanied by any specific promise of repayment andSpohnholtz declined his request. On January 5, 1973,"Mutual's attorney requested an extension of time for filingits answer to the litigation and stated that Mutual had ar-ranged to pay $30,000 to the Union on January 26 and thebalance of approximately $15,000 by February 12. On thebasis of this representation, the Union agreed to an exten-sion of time for Mutual to file its answer until the latter date.Mutual never fulfilled this commitment to the Union. In-deed, it appears from the testimony of Attorney Jerome S.Wald that Frank L. Winter, attorney from Mutual in thatlitigation, toldWald that because of the Company's failureto keep its promise to pay the Union $30,000 by January 26,his law firm had withdrawn as counsel. 16By the latter date, however, Ronald Warczak had sub-stantially completed arrangements to make an assignmentof the assets of both Mutual and State for the benefit ofcreditors. In his letter of January 31 to the creditors, Obu-chowski, agent for the assignee, would be stating that theassignment resulted from Mutual's losses and because Mu-tual had "had extreme problems with the Union."On January 29, the employees were told that Mutual wasclosing its doors.When making this announcement to theday shift, Plant Superintendent Stricula also told StanleyPeszek and several of the older employees "not to worry"that they might be called back to work "in a couple of weeksbecause the company is planning to reopen." In other con-versations that day, management officials attributed thedemise of Mutual to the Union rather than to the demandsof the Gilford Company or any of its other creditors. Asfound earlier, Raymond Haack told employees Zavadil andAlves that the "Union had closed the doors." Similarly, laterthat day, Al West, while in the presence of Ronald Warczak,told Zavadil and several other employees "Well, it's yourUnion that closed [the Company]."Marquis was incorporated on February 16. The nextweek Walter Stricula was hired as the plant superintendent.14The quotation is from Alves'credible testimony which was undeniedand uncontradicted.Itwas also corroborated by Mitchell Zielinski, a co-worker,who was present during the conversation with West.15All dates that appear hereinafter are for theyear1973, unless specificallynotedotherwise.16Wald testified that during his conversation with Winter the latter con-ceded that the money was owing to the Union as alleged in the lawsuit andthat there was no valid defense that he could interpose.Ronald Warczak testified that Stricula happened to be inthe neighborhood of the plant during this period and that,presumptively, largely by happenstance, Stricula was hired.A more likely explanation would appear to be that Striculawas recalled by Warczak as part of a preconceived plansince Stricula himself had predicted to Peszek on January29, "in a couple of weeks . . . the company is planning toreopen."As found earlier, the Union's subsequent request thatMarquis meet with it and that the employees of Mutual bereemployed was ignored. Those employees of Mutual whoindividually sought employment at Marquis were told thatthe plant was being operated without the Union and as an"open shop." James Arger, who was hired as a workingforeman during mid-May, credibly testified that when hewas hired Ronald Warczak questioned him as to whether hebelonged to a union and as to his feelings about unions ingeneral.Warczak could not recall whether he questionedprospective employees as to their union affiliation, but heacknowledged that he told all job applicants that Marquiswas an open shop. Warczak also endeavored to give thosewho applied the impression that a completely new manage-ment had taken over. Thus, Leland Zavadil testified thatlate in February he telephoned the plant and told RonaldWarczak of his interest in returning as a foreman. Accord-ing to Zavadil's credible testimony, Warczak told him the"Company was opening up again ... that Emil Cernanskyhad bought it and that he (Ronald Warczak) was hired tomanage it ..." A few weeks later and before Zavadil washired,Warczak told him that he would have to check withCernansky on the amount that would be authorized forZavadil's salary and he again reinterated that"Cernanskywanted the Company to be nonunion and to remain non-union, that it was supposed to stay that way." [Emphasissupplied.] The manner in which Warczak held out Cernan-sky as the new owner was in sharp contrast with Warczak'stestimony at the hearing where he stated that at this pointhe was in sole control of Marquis and that he was theprincipal stockholder from the time of its incorporation.The economic advantage to Marquis of operating anopen shop, in contrast to Mutual's union shop, are immedi-ately evident from a brief review of the wages paid a repre-sentative series of classifications.17 Thus, on the web pressatMarquis, a pressman earns $7 an hour, the web feeder,$5.30 an hour, and the web helper, $4.75 an hour. At Mutualunder the uniion scale and according to the relevant provi-sions of the current collective-bargaining agreement for theperiod from May 1, 1972, to April 30, 1973, the web press-man would receive over $8 an hour,18 the web feeder over$6 an hour, and the web helper approximately $5.50 anhour.In addition to the difference in wage rates, the overtimepolicy at Marquis is more restrictive and less expensive thanthat at Mutual. The latter was on a 35-hour week of 5 dayswith 7-hour shifts for the first and second shifts. The third,or late night shift, was on a 30-hour week of 5 nights with6-hour shifts. Overtime was paid at the rate of 1-1/2 times17As found earlier, the classifications of employees at Mutual and Marquisare substantially the same.18Under the union contract the rate for a first pressman was $9.50 an hourand for a second pressman $8.19. MARQUIS PRINTING CORPORATION401the employee's hourly rate for the first 2 hours after the endof his regular shift and 2 times his hourly rate thereafter.Overtime on Saturdays and Sundays was straight doubletime. In contrast, at Marquis the employees are paid over-time only for work over 40 hours and then at only 1-1/2times the regular rate, including overtime work on Satur-days and Sundays. Finally, and of perhaps equal signifi-cance to Marquis is the fact that under its nonunion policyit has paid no money into any of the benefit funds of Local245.By the end of June, Marquis had hired approximately 45new employees. Most of them were secured through news-paper advertisements and, some, through an employmentagency. There had been about 20 employees in the unit atMutual when the plant closed on January 29. Only a veryfew of these employees were hired by Marquis. Those whowere employed applied for work on an individual basis andwere taken on as new hires. Notwithstanding Marquis' cam-paign for new employees conducted through newspaper ad-vertisements and an employment agency, it never made anyresponse to the Union's application for reemployment onbehalf of all the members of the bargaining unit at Mutual.During the 6 months after Marquis began operations ithired a number of platemakers. John Belmonte had been aplatemaker at Mutual for 20 years. Ronald Warczak ac-knowledged, however, that Belmonte was never recalledand never even contacted.C. Contentionsof thePartiesThe General Counsel and the Union contend that Mar-quis isthe alter egoofMutual and that the operations ofMarquis are different from those of Mutual only in thatMarquis has unlawfully refused to reemploy Mutual's unionmember employees, to recognize Local 245, and to assumeany obligations under the existing collective-bargainingagreement.The Respondent contends that Mutual was involuntarilyforced out of business by the Gilford foreclosure proceed-ings, that it had no obligation to bargain about the decisionto close its operations(TextileWorkers Union of America v.DarlingtonManufacturing Co.,380 U.S. 263 (1965) ), andthat, in any event, the Union never requested a meeting withMutual to discuss the matter.D. The Alter Ego IssueIt is evident from the facts set forth above that at all timesmaterial Ronald Warczak has been the dominant manage-ment voice in the day-to-day operation of both Mutual andMarquis. All the stock in both corporations has been closelyheld by John Warczak, his wife, his children, and his in-laws. The two corporations are substantially identical as tostockholders as to stockholders, officers, directors, manage-ment, operations, equipment, and customers. 1919 It is of no significance that for a brief period Cernansky was the nominalpresident of Marquis, since he had no stock and no financialstake in the newcompany andwas, asWald, Respondent's attorney, frankly characterizedhim, only a "figurehead" whose principal function was to conceal the truenature of the Warczak family's control of the newly formed corporation.Ronald Warczak asserted that whereas Mutual had beena "trade shop"in that it dealt largely with other printingfirms, he proposed that Marquis would solicit more directaccounts.Thisasserted objective,however,was not reflect-ed in any significant change in the list of customers whichMarquis had as compared with those of Mutual.The effectof such changes as were made in the Mutual organizationwas aptly summarized by Leland Zavadil when he testifiedthatMarquis was the same operation as Mutual"only ona smaller scale."It is apparent,from the facts set forthabove,that Marquis was no more than"a disguised continu-ance"ofMutual(Southport PetroleumCompanyv.N. L. R. B.,315 U.S.100, 106(1942) ). Accordingly,I conclude and findthatMarquis Printing Corporation is thealter egoof, anda successor to, Mutual LithographCo. 0N.L.R.B.v.OzarkHardwoodCompany,282 F.2d 1, 6-7 (C.A. 8, 1960);SchultzPainting and DecoratingCo.,202 NLRB111 (1973);Associat-ed TransportCo. ofTexas, Inc.,194 NLRB 62, 63(1971);J.Howard Jenks,d/b/a Glendora Plumbing,172 NLRB 1700,1701-02 (1968);J.W. Rex Company,115 NLRB 775, 776,782-784(1956), enfd. 243 F.2d 356 (C.A. 3, 1957);J.W.Dickey, et al. d/b/a Ohio Hoist and Manufacturing Company,108 NLRB 561, 562,fn. 1 (1954),enf. 217 F.2d 652 (C.A.6, 1954).In their brief,the Respondents contend that the instantsituation is distinguishable from the conventionalalter egocases because the successor here(Marquis)purchased theassets from an independent third party(the assignee forbenefit of creditors)who was not associated with, or incontrol of, the predecessor(Mutual).This argument hasbeen rejectedby theBoard in other cases. InInterstate65Corporation d/b/a Continental Inn,186 NLRB 248, 257-258(1970), the Board stated(p. 248):.. . despite the change in ownership from Pick to Re-spondent,or the manner in which Respondent re-gained control of the motel and thereafter operated it,the employing industry has remained essentially thesame,and the Respondent,asPick'ssuccessor, isbound to recognize and bargain with the Union andhonor the contract.See alsoValleydale Packers, Inc., of Bristol,162 NLRB 1486,1490 (1967), enfd. 402 F.2d 768 (C.A. 5, 1968), cert. denied396 U.S. 825 (1969). In the latter case the Board held (p.1490) that "It is not the form of the transfer which controlsbut whether or not the employing industry remained essen-tially the same." In the present situation, the employingindustry has, indeed, remained the same. Accordingly, it isnow found that Marquis as thealter egoand successor ofMutual, was bound to assume the obligations imposed bythe collective-bargaining agreement which Mutual had withLocal 245.20 Contrary to the assertion, urged by the Respondents both at the hearingand in their brief, the Supreme Court decision inDarlington, supra,has noapplication here. As appears from the facts found herein, this is not a casewhere one employer (Mutual) went out of business permanently and neverresumed production. Rather, this is a case where an employer closed andalmost immediately thereafter resumed its former businessat the same loca-tion,with the same ownership, equipment, customers,management, andcontrol. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDE. The Alleged Violation of Section 8(a)(3);Findings and ConclusionsinConnectionTherewithThe Respondents contend that there was no illegal mo-tive forMutual's demise, but that it was brought aboutbecause of the financial problems precipitated by the Gil-ford foreclosure proceedings.Both the General Counsel and the Union contend thatalthough Mutual may have had some financial difficultiesin the early part of 1973, it inspired, or at least welcomed,the threat of the Gilford foreclosure. This was because, sothe argument runs, that development provided the War-czaks with an excuse to arrange the hurried assignment forthe benefit of creditors, and thereafter, by incorporatingMarquis, eliminate the Union as employee representativeand avoid paying at least part of the approximately $45,000which the Union claimed that Mutual owed in back pay-ments to its benefit funds. There is substantial evidence forthe position of the General Counsel and the Union. Gilford,as a secured creditor, emerged from the assignment pro-ceedings with its security intact and permitted Marquis toassume the obligation of paying off the loan which origi-nally had been made to Mutual. The Union, however, wasone of the principal losers. 1On the facts found earlier herein, it is evident that: (1) therefusal of the Union to extend more time for the paymentof the accumulated arrearages to the benefit funds; (2) theUnion's pending lawsuits for which Mutual had no defense;(3) the statements of company officials such as West andHaack on January 29, that "the Union wouldn't extend usany more time, . . . they closed our doors . . .," and PlantSuperintendent Stricula's forecast that "in a couple of weeks... the Company is planning to reopen ...," (4) the failureof Respondent's attorney to disclose to the Union's attorneythe involvement of the Warczak family in the purchase ofMutual's assets and their control of Marquis; and (5) thefailure ofMarquis to recall the employees of Mutual, allcompel the conclusion that the Union, and not Gilford, wasthe primary cause for the closing of Mutual and that inreopening as Marquis, the Respondents sought to avoid theobligations and expense of the existing collective-bargain-ing contract with the Union.Even if there was a valid financial justification for theclosing of Mutual, that does not protect Marquis from theconsequences of having hired a completely new comple-ment of employees and having failed to reemploy the mem-bers of the bargaining unit at Mutual.Rushton & MercierWoodworking Co., Inc., and Rand & Co., Inc.,203 NLRB 123(1973), is analogous to the present situation in many re-spects. In that case there was no dispute about the necessity21 In a finalreport to the creditorsof Mutual,dated November 27, 1973,and made by S. T. Obuchowski,as an agentfor theassignee,Obuchowskistated that after disbursementsof approximately $54,000,mostof it for backFederal and state taxesowed by Mutual,as well aspaymentof expenses inadministering the assignment, there remained less than $21,000 to covervarious disputed claims and nothing at all for the unsecuredcreditors.Amongthe former, characterized by Obuchowskias "disputed"were claimsby the State of Illinoisfor unpaidoccupationaltaxes in theamount of$10,108.40 and personalpropertytaxes of $11,953.22and claims by theUnion for $48,548.60.for the first company's shutdown and the layoff of all unitemployees. The question presented was whether the newcompany, thealter egoof the first, could resume and contin-ue the operations of the old without recalling the laid-offemployees. There, as here, the shift from the old companyto the new did not result in a real change of ownership, butonly in the elimination of a union. The Board stated that theissue wasnot whether the first employer hada businessjustification for the original closing, but whether the secondemployer, thealter egoof the first, had adequate justifica-tion for hiring new employees rather than recalling the em-ployees laid off by the first.InRushtonthe Board found that the Respondents "failedto recall employees who were capable of doing the work andpreviously had worked at the plant on the verymachineswhich were now being put back into operation."(Ibid.)TheBoard thereupon ordered thealter egosecond employer torecall the former employees, to recognize and bargain withthe union and to adopt the collective-bargainingagreementwhich the first employer had negotiated.See alsoHelroseBindery, Inc.,204 NLRB 499 (1973).In the light of these cases, I conclude and find that Mar-quis was obligated to recall the former employees of Mutualpursuant to the terms of the collective-bargaining agree-ment with Local 245 which bound Mutual and, with equalforce, binds Marquis. As the Board statedinRushton(citingN.L.R.B. v. Great Dane Trailers,388 U.S. 26 (1967) ):It is obvious that Respondents' actions here were "in-herently destructive of employee interests" in that thenatural effect of Respondent's failure to recall any ofthe employees represented by Local 51 when they re-sumed operations was to discourage membership in aunion.(Ibid.)Mutual's employees were obviously capable of doing thework involved, having worked at the plant on the very ma-chines which Marquis put back into operation. Nor did theRespondents raise any question as to the competence orability of theMutual employees. 2 On the basis of theUnion's letter of February 27, 1973, it is clear that theMutual employees were available for work and requestedreemployment. InAmerican Trailer & Equipment Corp., etal.,151 NLRB 867 (1965), the Board stated (p. 879):If a plant closes for economic reasons and the managerlater starts up exactly the same business, at the samelocation, with the same equipment, and with many ofthe same customers, it would seem that he would beinterested in hiring former employees.In the present case, however, that is not what the Employerdid.Marquis not only did not recall the former employeesof Mutual. It went to great lengths to avoid doing so, relying22 The Respondents did contend that Stanley Peszek, a pressman on aHarris press, had left ink on the rollers at the time of his departure and hadthereby engaged in willful damage to the machine. Peszek credibly testifiedthat he had not committed any such act of vandalism. However, it is unneces-sary to resolve this issue, because Peszek also testified that on reporting forwork on the day that the plant closed he gave notice that he was quitting hisjob at the end of the shift. Consequently, he should not,under these circum-stances, be included in any reinstatement order. MARQUIS PRINTING CORPORATIONinstead on newspaper advertisements, employment agen-cies, and other stratagems to recruit an almost entirely newwork force.In the summer and fall of 1972 Clarence Haack and AlWest,among theMutualofficials,attributedtheCompany's troubles to the high wage scale required by itscontract with Local 245. At the time of Mutual's closing,West declared to the employees that "it was your Union thatclosed it" and Raymond Haack told them that "The Unionhad closed [the Company's] doors." Thereafter, the use ofCernansky as a figurehead president was obviously de-signed to outwit the Union, rather than to deceive the cred-itors.Whereas the latter purpose was purportedly theobjective,Marquis quickly resumed business relations withmost of Mutual's customers and was able to secure suppliesfrom the same sources as had its predecessor. AlthoughRonald Warczak was admittedly in complete control ofMarquis,when Leland Zavadil sought reemployment,Warczak told him that Cernansky was in charge, that Cer-nansky had decreed an open shop and that any discussionas to a salary for Zavadil would have to be cleared withCernansky.It is evident from this background, and from the findingsas to the wages paid by Marquis, that the principal motiva-tion for the Respondents' failure to recall the former em-ployees of Mutual was that Marquis planned to rid itself ofthe Union in order to pay lower wages than the union scaleand to effectuate other changes in the terms and conditionsof employment which would not be permitted by the provi-sions of the contract which Mutual had with Local 245. Thedesire to avoid recalling the union employees for these rea-sons was obviously no adequate justification for Marquis'action here. Consequently, I conclude and find that Mar-quis, as thealter egoof Mutual, was required to reemployMutual's employees when the plant reopened and that, infailing to do so, Marquis violated Section 8(a)(3) and (1) ofthe Act.Rushton & Mercier Woodworking Co., Inc., andRand & Co., Inc.,203 NLRB 123 (1973);Foodway of El Paso,201 NLRB 933 (1973);K. B. & J. Young's Super Markets,Inc. v. N.L.R.B.,377 F.2d 463, 465-467 (C.A. 9, 1967), cert.denied 389 U.S. 841 (1967).23F. The Alleged Violation of Section 8(a)(5);Findings and Conclusions in ConnectionTherewith1.The appropriate bargaining unitSince 1960, Mutual and the Union have been parties toa series of collective-bargaining agreements wherein theunit was described as "All lithographic production employ-ees . . . employed at 717-723 South Wells Street, Chicago,Illinois, excluding cutters, folders, floor boys, shipping andreceiving clerks, office clerical employees, truckdrivers, pro-fessional employees, guards and supervisors as defined inthe Act." It is now found that this unit was appropriate for23 This conclusion is unaffected by the fact that a few of the former Mutualemployees were givenwork byMarquis, since, in each instance these individ-uals were hired as new employees, thereby losing all seniority and otherbenefitswhich they had accruedatMutual.403the purposes of collective bargaining at Mutual within themeaning of Section 9(b) of the Act.The General Counsel and the Union contend that thesame unit is appropriate at Marquis. This is denied by theRespondents.From the facts found above it is evident that Marquis isengaged in the same business as Mutual. The job classifica-tions at both are essentially the same. Marquis employs weband sheet pressmen, helpers, feeders, cutters, plateroom em-ployees, and floor boys just as Mutual had done. The sameclassifications of employees are performing the same func-tions at Marquis as at Mutual. The appropriateness of thebargaining unit at Marquis is well established.ParamountPress, Inc.,187 NLRB 586, 588 (1970);Lianco ContainerCorp.,177 NLRB 907, 908 (1969);Sherwin-Williams Co.,173 NLRB 316, 317 (1968);The Lord Baltimore Press, Inc.,144 NLRB 1376, 1378-79 (1963).The Respondents, however, contend that there has beensuch a substantial change at Marquis that the unit abovedescribed is no longer appropriate. They argue that the useof the multilith presses formerly operated by State, the inter-change of employees throughout the plant, the reduction ofsome of the work in the preparatory department and theexclusion of floor boys from the old unit make that unitinappropriate to the operations at Marquis.It does not appear that the addition of State's multilithpress renders the bargaining unit inappropriate at Marquis.The operation of multilith presses requires no extra skillsnot already possessed by web pressmen. Leland Zavadil, aweb pressman who also had experience operating a multilithpress, credibly testified that no more than 2 to 6 hours oftraining was needed for adapting a web pressman to workon a multilith. Moreover, multilith pressmen are traditional-ly included by the Board in the standard lithographic pro-duction unit.Bank of America,174 NLRB 298, 300 (1969);Standard Printing Co., Inc.,80 NLRB 338, 339 (1948);FeyPublishing Co.,108 NLRB 1031, 1032, fn. 7 (1954).At the hearing the Respondents endeavored to establishthat after Marquis commenced operations there was moreof an interchange of duties among employees in the unit.However, there was evidence that a similar interchange ofwork took place while Mutual was in operation. Pressmenon the Harris presses on the fifth floor sometimes workedon the web presses on the second floor. At both Mutual andMarquis preparatory employees occasionally have workedin the bindery performing such tasks as cutting and folding.And at both companies pressmen have performed prepara-tory work such as platemaking and bindery work such ascutting and folding.Throughout the 13-year history of the bargaining rela-tionship at Mutual, floor boys, shippers, receivers, and bind-eryemployeeswere excluded from the unit. TheRespondents did not offer any evidence which would estab-lish that the work of these employees had changed or thatwould demonstrate that the unit which was appropriate forso many years at Mutual had suddenly become inappropri-ate for Marquis, thealterego. Finally, the exclusion of floorboys at Mutual was based upon the fact that their workrequires little or no training. Harry Spohnholtz crediblytestified that no training period is required for floor boys(also known as packers, bundlers, or stackers). This was in 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrastwith the veryextensive training required for othersin the unit.Journeymen pressmen,for example,must under-go an 8-year training period,feeders 4 years,and helpers 2.21On the basis of the foregoing considerations,I concludethat there is no merit to the objectionsraised byMarquis tothe unit definition in the existing collective-bargaining con-tract between Mutual andLocal 245.Accordingly,the unitdescribed above and found appropriate for Mutual is nowfound to be appropriate for the purposes of collective bar-gaining at Marquis within the meaning of Section 9(b) of theAct.2.The majority issueThe Respondents also argue that the Union must provethat it represents a majority of the employees in the unit.The record, however, establishes that it does represent them.The Union is a party to a still current contract. So far as theemployees are concerned, the unit has not changed. Since,as hasbeen found, Marquis isa successortoMutual, theUnion, as the incumbent labor organization, is presumed toretain itsmajority status.N.L.R.B. v. Auto Ventshade, Inc.,276 F.2d 303, 305-307 (C.A. 5, 1960);West Suburban Trans-itLines, Inc.,158 NLRB 794, 800 (1966);Rohlik, Inc.,145NLRB 1236, 1241-42 (1964).3.Concluding findingsRonald Warczak acknowledged that he did not notify theUnion of Mutual's closing and that he did not know of any.othermanagementofficial who had done so. As found earli-er, the employees did not team of Mutual's closing untilJanuary 29, 1973, the very day it occurred. It was from theemployees, and not the Company, that the Union learnedof what was thena fait accompli.In their brief, the Respondents contend that there couldbe no obligation to bargain about the closing because theUnion did not make a request for any such bargaining. Infact, however, Mutual withheld from the Union all informa-tion about its intention in this regard. Early in January,counsel for Mutual promised that a $30,000 payment wouldbe made on the debt owed to Local 245 by January 26, andthat the remainder of the debt would be paid by February12. Thereafter the Union heard nothing further from Mutu-al.What information the Union secured about the closingand the emergence of Marquis was gleaned from fragmen-tary reports of its own members and the reluctant and care-fully tailoredanswerswhichMs. Hillman,itsattorney,managed to get from Wald, the Respondents' attorney. Infact, the Union was kept unaware of the decision to closeMutual. Later, information as to the Warczak connectionwith Marquis was sedulously withheld from Local 245 andits representatives. Under these circumstances, the Respon-dents are not now in a position to contend that they werenot required to bargain because the Union did not make arequest for bargaining.24 Although Marquis appeared to have more packersthan wereemployedatMutual,Ronald Warczakconceded that several of those listed as packerswere,in fact,studentswho aftera brief period of employment,quit, andreturned to school.Normally,students would be excluded from any unit.Mutual was under an obligation to notify and bargainwith the Union over the effects of its decision to close theplant.N.L.R.B. v. Royal Plating & Polishing Co.,350 F.2d191, 196 (C.A. 3, 1965) 25 Even if the decision to close hada solely economic motivation, Mutual was obligated to dis-cuss the matter and its effect upon the employees with theirbargaining agent.Bell Storage and Warehouse,174 NLRB1267, 1270-71 (1969);American Trailer and EquipmentCorp.,151 NLRB 867, 882 (1965). Since this obligation wasignored,Mutual's failure to contact the Union and afforditan opportunity to bargain about the closing constituteda violation of Section 8(a)(5) of the Act.As thealter egoand successor to Mutual,Marquis wasobligated to continue the recognition accorded Local 245,to adopt, honor and enforce the existing collective-bargain-ing agreement, and to meet and bargain with the Union asto any proposed changes in the terms and conditions ofemployment. Notwithstanding these obligations, since Feb-ruary 16, 1973, Marquis has ignored the Union and hasunilaterally changed existing wages, hours of employment,seniority rights, and other terms and conditions of employ-ment.Further, since the Union's letter of February 27, 1973,wherein it requested an opportunity to discuss the recall ofMutual's lithographic production employees, Marquis hasrefused to meet with the Union for that or any other pur-pose. By all of the foregoing conduct the Respondents haveengaged, and are engaging, in violations of Section 8(a)(5)of the Act.CONCLUSIONS OF LAW1.Marquis Printing Corporation and Mutual LithographCompany are employers engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.Local 245, Graphic Arts International Union, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.All lithographic production employees employed bythe Respondents, or either of them, at the Wells Street plant,Chicago, Illinois,excluding cutters, folders, floor boys, ship-ping and receiving clerks, office clericals, professional em-ployees, guards and supervisors, are a unit appropriate forthe purpose of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times relevant to this case, Local 245 has beenand is now the representative for the purpose of collectivebargaining of the employees in the unit described abovewithin the meaning of Section 9(a) of the Act.5.By laying off Mutual's employees and closing its planton January 29, 1973, by reopening later as Marquis PrintingCorporation and thereafterrefusing to recognizeLocal 245,by refusing to adopt and honor the existing collective-bar-gaining contract, refusing to recall the laid-off employees ofMutual, and unilaterally changingexisting wages,hours ofemployment, seniority rights, and other terms and condi-tions of employment all without notice to or bargaining with25 SeeN. L. R. B. v. Rapid Bindery,Inc., 293 F.2d 170, 176 (C.A. 2, 1961),wherethe court stated "conjecture or rumor isnot an adequate substitute foran employer's formal notice to a unionof a vital changein working condi-tions that had been decided upon."See alsoN.L.R.B. v.Brown-DunkinCompany287 F.2d 17, 20 (C.A. 10, 1961). MARQUIS PRINTING CORPORATIONLocal 245 andallwith the purpose of reducingcosts bygetting ridof Local 245as the representative of their em-ployees,the Respondents have violated Section 8(a)(1), (3),and (5) of the Act.6.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the-Act.THE REMEDYIn order to effectuate the policies of the Act, it is neces-sary that the Respondents be ordered to cease and desistfrom the unfair labor practices found and to remedy them.The Respondents' violations of Section 8(a)(3) require anorder that Marquis undo the effects of the discriminationagainst the employees of Mutual by restoring, in so far aspossible, the situation that would have existed but for theunfair labor practices.Golden State Bottling Co., Inc. v.N.L.R.B.,414 U.S. 168 (1973). Accordingly,it is recom-mended that the Respondents be ordered to offer immedi-ate reinstatements to as many of the Mutual employees inthe unit represented by Local 245 who were laid off onJanuary 29, 1973, as Marquis now needs, discharging pre-sent employees, if necessary, to make room for them. Allremaining employees in the unit represented by Local 245who were laid off on January 29, 1973, must be placed ona preferential hiring list.Which employees shall be offeredimmediate reinstatement and which shall be placed on thepreferential hiring list can be determined in the compliancestage. Further, the Respondents shall make whole all of theaforesaid employees laid off on January 29, 1973. Theamount due each, as prescribed in F.W. Woolworth Compa-ny,90 NLRB 289 (1950), with interest as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716 (1963), can bedetermined in the compliance stage pursuant to the criteriaset forth above.The General Counsel has requested that any reinstate-ment order include both nonunit and unit employees, citingRushton & Mercier Woodworking Co.,203 NLRB 123 (1973).Whereas it is true that in the latter case the AdministrativeLaw Judge held that the reinstatement order must includeboth unit and nonunit employees, his ruling in this respectwas reversed by the Board.Ibid.Here, as in theRushtoncase, there is insufficient evidence to warrant a finding thatthe nonunit employees were discriminated against when theRespondents reopened the plant in February 1973 andthereafter.Consequently, the General Counsel's requestmust be denied and the reinstatement order will be limitedto those employees of Mutual Lithograph Company whowere represented by Local 245 at the time of their layoff.26In view of the nature and extent of the unfair labor prac-tices which the Respondents have committed, it is recom-26 Although a list of all employees working for Mutual on January 29, 1973,does appear in the exhibit file, this is not broken down as to unit and nonunitemployees.The identification of employees in the unit at the time in questionmay be left for the compliance stage.Mention should be made of one individ-ual, however; namely Stanley Peszek. As found earlier, Peszek credibly testi-fied that on reporting for work on January 29, 1973, he notified the plantsuperintendent that he was quitting his job at the end of his shiftthat day.Underthese circumstances,obviouslyPeszek's name does not come withinthe scope of the present reinstatement order.405mended that the Respondents be ordered to cease and desistfrom interfering in any manner with the rights of their em-ployees to enjoy the statutory guarantees of self-organiza-tion.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, thereis issuedthe following recommended:ORDER27Marquis Printing Corporation and Mutual LithographCompany, their officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognize and bargain with Local 245,Graphic Arts International Union, AFL-CIO, as the exclu-sive collective-bargaining representative of their employeesin the unitfound appropriate herein.(b)Unilaterally changing the terms and conditions ofemployment of their represented employees without bar-gaining with their representative.(c)Refusing to recall laid-off employees, hiring otheremployees in order to get rid of the aforesaid Local 245, andrefusingto acknowledge that they are bound by the termsof the collective-bargaining agreement in effect between theUnion and Mutual at the time Marquis purchasedthe assetsofMutual.(d) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Bargaincollectively with Local 245 by acknowledg-ing that they are bound by the terms of the collective-bar-gaining agreement in effect between the Union and Mutualat the time Marquis purchased the assets of Mutual.(b)Offer to employees of Mutual Lithograph Companyrepresented by Local 245 who were laid off on January 29,1973, immediate and full reinstatement to their former jobsin such numbers as are presently required by Marquis Print-ing Corporation to operate the plant, or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,discharging, if necessary, the present employees of MarquisPrinting Corporation.(c)Place on a preferential hiring list the names of anyemployees of Mutual Lithograph Company represented byLocal 245 who were laid off on January 29, 1973, who arenot offered immediate and full reinstatement pursuant tothis recommended Order and, as vacancies occur, offerthem immediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges.(d)Make whole the employees of Mutual Lithograph27 In theevent no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as providedin Sec.102.48of the Rules and Regulations,be adopted by the Board andbecome itsfindings,conclusions,and order, and all objectionsthereto shall be deemedwaived forall purposes. 406DECISIONSOF NATIONAL LABOR RELATIONS BOARDCompany represented by Local 245 who were laid off onJanuary 29, 1973, for any earnings they lost as a result ofthe discrimination against them,plus 6-percent interest. Re-voke the unilateral changes in wages, hours, and workingconditions instituted after February 16, 1973, and put intoeffect the wages, hours, and working conditions set forth inthe collective-bargaining contract which Mutual had withthe Union at that time. Make whole the employees coveredby that contract for any loss of pay, plus 6-percent interestper annum,which they may have suffered by reason of theunilateral changes. Make such health and welfare paymentsfor the employees in the appropriate unit for whom they hadpreviously contributed and would have continued to contri-bute had Marquis not abrogated the existing contract.(e)Post at their plant in Chicago,Illinois,copies of theattached notice marked "Appendix." 28 Copies of the no-tice, on forms provided by the Regional Director for Region13, after being duly signed by authorized representatives ofthe Respondents, shall be posted immediately upon receiptthereof, and be maintained for 60 consecutive days thereaf-ter, in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken by the Respondents to ensure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondents have taken to comply herewith.28 In the event the Board'sOrderis enforced by a Judgment of the UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNationalLaborRelations Board."